                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Federal Trade Commission,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00055-GCM
                                      )
                  vs.                 )
                                      )
    Global Asset Financial Services   )
          Group, LLC, et al
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 6, 2019 Order.

                                               December 6, 2019
